DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because it does not appear that the terms “resonant coupling” and “resonant frequency” are correct.  Resonance requires using both an inductor (usually in the form of the coil/antenna) and a capacitor.  The claims, however, do not recite a capacitor.  Thus, the coupling and frequency of the claims is “inductive”.  
For the purpose of the art rejections of the claims, they will be interpreted as being directed to “inductive” coupling between first/second coils.  The term “resonant” is not interpreted as imparting any structure (i.e. a capacitor) into the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohori (US 2011/0140429).
With respect to claim 1, Bohori discloses a system (fig 1-4; par 17-26) comprising: 

Bohori discloses a vehicle that provides wireless power to a rotating propeller so that the propeller has power to drive blade pitch motors (par 7, 15, 25-26).
With respect to claim 2, Bohori discloses the first and second coils are configured so that alternating current in the first coil induces an alternating current in the second coil to transfer 10electrical power from the first coil to the second coil wirelessly (par 6).  
With respect to claim 3, Bohori discloses the first and second coils do not contact one another regardless of whether the first and second bodies rotate relative to one another (par 6, 28 defines the power transfer as “contactless”).  Paragraph 28 also discusses “air gaps” which would indicates that there is no contact. 
With respect to claim 14, the art rejection relies on a different Bohori embodiment (fig 5).  Thus, to ensure that embodiments are not combined (not proper in a §102 rejection), the art rejection of claim 14 will also include a new analysis of claim 1.
Bohori discloses a system (fig 1-3, 5; par 17-24 and 27-28) comprising: 
a resonant coupling having a first coil (fig 1, item 14; fig 5, item 80) and a second coil (fig 1, item 16; fig 5, item 82), wherein the first coil is mounted to a first body (left side) that is stationary relative to a second body (spinning X ray tube) that is configured to rotate relative to 5the first body, and wherein the second coil is mounted to the second body to rotate relative to the first coil (discussed throughout the reference; see at least par 17 and 27); and 
a rectifier (fig 5, item 88) electrically connected to 5the second coil (82) to convert AC power from the second coil to DC current.  
The Applicants should note that DC motors are known in the art.  With a DC motor applied as the blade pitch motor (46), the skilled artisan would understand the need for a rectifier in the figure 4 embodiment.  Such a modification is not made at this time. 
With respect to claim 15, Bohori discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1 and 14.  
With respect to claim 16, Bohori discloses wherein rotating the second coil relative to the first 15coil includes rotating the second coil in a second plane defined by the second coil (see fig 1) and maintaining the first coil in a plane that is parallel to the first coil during a full 360 degree rotation of the first coil while maintaining a gap between the first and second planes (see fig 1).  Figure 1 shows the axis of rotation (20) of the two coils.  Each coil is defined as having a plane that is parallel with the circumference of the coil.  These planes remain parallel as the second coil spins through 360 degrees. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohori in view of Stone (US 6,032,546).
With respect to claim 4, Bohori discloses the two coils, but does not expressly disclose their shape. Figure 3 (discussed in par 24) shows a spiral, but this is a description of the resonators in the field focusing element (22), not the first coil or second coil. Stone discloses wireless power transfer from a vehicle to a rotating propeller (fig 1-4; col. 4-8), comprising a first coil (112) and a second coil (114).  Stone further discloses the first coil follows a spiral pattern (fig 3B or 4B) defined in a first plane.  

Bohori and Stone are analogous because they are from the same field of endeavor, namely wireless power transmission between a vehicle and a rotating propeller.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Bohori’s coil shape with those that are “spiral”, as taught by Stone.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  The skilled artisan would have been aware of the known coil shapes and the benefits and drawbacks of each.  They would have been motivated to try different coil shapes in the Bohori system.
With respect to claim 5, Stone discloses the second coil follows a spiral pattern (fig 3B and 4B) defined in a second plane spaced apart from and parallel to the first plane (see fig 1-2).  
With respect to claim 6, Stone discloses the first plane and the second plane remain parallel through an entire 360 degree rotation of the second body relative to the first body (see fig 3-4).  It would appear that Bohori teaches this limitation as well, as the reference does not disclose that the propeller loses power as it spins.   

Bohori and Stone are analogous because they are from the same field of endeavor, namely propellers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art that either Bohori already includes or can be modified to include a plurality of blades, as taught by Stone.  The motivation for doing so would have been to create more thrust.  The skilled artisan would have understood that two blades produces more thrust than one and would have been motivated to add more blades to the Bohori propeller (assuming that its propeller doesn’t already have a plurality).
With respect to claim 8, Bohori discloses at least one electrical motor (46) is included in the 5propeller, wherein the at least one electrical motor is electrically connected to receive power from the second coil (see fig 4), and is mechanically connected to move one or more of the blades to change the blade pitch thereof (par 25-26).  The Bohori motor is called a “blade pitch motor” – this clearly indicates that it is connected to move one or more blades to change its pitch.  
With respect to claim 9, the combination discloses a plurality of blades.  Thus, the combination obviously teaches the at least one motor includes a respective 10motor (46) for each respective one of the blades, wherein each respective motor is electrically connected to the second coil to receive power therefrom, and wherein each respective 
Bohori discloses a blade pitch motor (46) on a propeller blade and Stone discloses that it is known to configure a vehicle with a plurality of blades on the propeller.  The skilled artisan would have understood that there are only two possible combinations: one motor for all blades, one motor for each blade.  Through the “obvious to try” rationale, the skilled artisan would have been motivated to select the latter option.  MPEP §2143(E). 
With respect to claim 10, the combination teaches each respective motor is mounted in a fixed 15position relative to the propeller (obvious), and wherein all of the respective motors form a pattern that rotates relative to the first body as the propeller rotates (obvious).  
Bohori clearly discloses the motor is attached to the propeller on the rotating side. It would clearly be fixed in place and not permitted to move randomly within the propeller.  Furthermore, with one motor for each blade, the motors would obviously form a “pattern”.  If there are two motors, then the pattern is a line (from one to the other).  If there are three motors, then the pattern is a triangle.  Thus, the skilled artisan would have understood that the motor(s) are in a fixed position and form a “pattern”. 
With respect to claim 11, Bohori discloses an AC/AC frequency converter and does not expressly disclose an inverter.  Stone (fig 7; col. 13) discloses an inverter (706) electrically connected to the first coil (712) to convert a supply of DC power to AC power supplied to the first coil.  

With respect to claim 12, Stone discloses the inverter has a switching frequency matched to resonant frequencies of the first and second coils.  As discussed above, the claimed system (using only coils) is inductive.  The term “resonant frequency” requires a capacitor, which is not claimed.  Thus, the frequency of the Stone inverter will exactly match the “inductive” frequency of the two coils (because it directly drives the first coil).
With respect to claim 13, Stone discloses a DC power source (fig 7, “To D.C. Power Supply”) electrically connected to supply the DC power to the inverter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836